UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-156467 Crownbutte Wind Power, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0844584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 111 5th Avenue NE Mandan, ND (Address of principal executive offices) (Zip Code) (701) 667-2073 (Registrant’s telephone number, including area code) N.A. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo S As of November 19, 2010, there were 34,660,805 shares of the registrant’s common stock outstanding. CROWNBUTTE WIND POWER, INC. TABLE OF CONTENTS Page Part I – Financial Information Item1 Consolidated Financial Statements (Unaudited) 4 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Qualitative and Quantitative Disclosure About Market Risk 22 Item4 Controls and Procedures 22 Part II – Other Information Item 1 Legal Proceedings 23 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Removed and Reserved 25 Item 5 Other Information 25 Item6 Exhibits 25 Signatures 26 2 FORWARD-LOOKING STATEMENTS This report contains forward-looking statements, including, without limitation, in the section captioned “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and elsewhere. Any and all statements contained in this report that are not statements of historical fact may be deemed forward-looking statements. Terms such as “may,” “might,” “would,” “should,” “could,” “project,” “estimate,” “pro forma,” “predict,” “potential,” “strategy,” “anticipate,” “attempt,” “develop,” “plan,” “help,” “believe,” “continue,” “intend,” “expect,” “future,” and terms of similar import (including the negative of any of the foregoing) may be intended to identify forward-looking statements. However, not all forward-looking statements may contain one or more of these identifying terms. Forward-looking statements in this report may include, without limitation, statements regarding (i) the plans and objectives of management for future operations, including plans or objectives relating to exploration programs, (ii) a projection of income (including income/loss), earnings (including earnings/loss) per share, capital expenditures, dividends, capital structure or other financial items, (iii) our future financial performance, including any such statement contained in a discussion and analysis of financial condition by management or in the results of operations included pursuant to the rules and regulations of the SEC, and (iv) the assumptions underlying or relating to any statement described in points (i), (ii) or (iii) above. The forward-looking statements are not meant to predict or guarantee actual results, performance, events or circumstances and may not be realized because they are based upon our current projections, plans, objectives, beliefs, expectations, estimates and assumptions and are subject to a number of risks and uncertainties and other influences, many of which we have no control over. Actual results and the timing of certain events and circumstances may differ materially from those described by the forward-looking statements as a result of these risks and uncertainties. Factors that may influence or contribute to the inaccuracy of the forward-looking statements or cause actual results to differ materially from expected or desired results may include, without limitation, our inability to obtain adequate financing, insufficient cash flows and resulting illiquidity, our inability to expand our business, government regulations, lack of diversification, volatility in energy prices, increased competition, results of arbitration and litigation, stock volatility and illiquidity, and our failure to implement our business plans or strategies. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Quarterly Report on Form 10-Q to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. 3 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Crownbutte Wind Power, Inc. Consolidated Balance Sheets ASSETS September 30, 2010 December 31, 2009 (Unaudited) (Audited) Current Assets: Cash and cash equivalents $ $ Other current assets Total current assets Other assets: Interconnect application deposits Property and equipment, net Total other assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Bank overdraft $ $
